DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the RCE, amendment, and response filed on 09/08/2021.
Claims 1, 16, and 28 have been amended.
Claims 1-43 are currently pending and have been examined.

Allowable Subject Matter

Claims 1-43 are allowed.  














Reasons For Allowance

The following is an Examiner's statement of reasons for allowance:

With regard to any rejections under 35 USC § 101 based upon the Alice Corporation Pty. Ltd. v. CLS Bank guidelines, the Examiner finds that the claimed invention amounts to significantly more than a judicial exception or an abstract idea. Also, the claimed invention demonstrates a practical application.  The specification clearly teaches and describes a healthcare-based incentive program.  Any rejections under 35 USC § 101 are hereby withdrawn Additionally, the 2019 PEG defines the phrase “integration into a practical application” to require an additional element(s) or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.  See MPEP 2106.04(d). In the instant case, the additional elements are at least:
With regard to the rejections under 35 USC § 103, the Examiner has carefully reviewed the Applicants responses filed on 09/08/2021.  Based upon the Applicants arguments and assertions, the Examiner is persuaded by and agrees with the Applicant.  The assertions and arguments provided by the Applicant credibly declare and make clear that the independent claims and the limitations contained therein are allowable either in part or taken as a whole over the prior art of record. None of the art of record, taken individually or combination, disclose at least the method step or system components contained within the independent claims.  Consequently, The prior art of record fails to fully disclose or reasonable teach the independent claims as a whole. See MPEP 1302.14.  Moreover, even though the individual references applied in the prior art may teach each individual limitation sufficiently, there does not appear to be sufficient grounds for combining or modifying the prior art of record to adequately arrive at the claimed invention.  See MPEP 2143.01. 



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Tori Adams.  Blockchain, Smart Contracts, and Health: Booz Allen Hamilton and the Blockchain Revolution. (December 11, 2015).  Retrieved online 02/11/2021.
https://www.linkedin.com/pulse/blockchain-smart-contracts-health-booz-allen-hamilton-tori-adams
“Blockchain is a technology that allows for the trustless exchange of value within a network without intermediaries.  In so doing, it offers the potential to create a new and innovative trading paradigm where transaction validation is managed via a secure, decentralized, disintermediate virtual network.   To understand the revolutionary potential of this technology it is best to contrast it to current system.  In most centralized payment systems, any secure exchange of value between two parties who do not know one another has to be brokered through a third party.  In contrast, Blockchain is a distributed system that records all of the transactions conducted by users (called “nodes”) within a network in an encrypted public ledger that is held jointly by all nodes. All transaction within the network are continuously and sequentially recorded in the ledger creating a chain of transactions (or blocks).  Transaction are validated by individual nodes and miners (who take as a reward a small share of the value of the transaction) using complex, resource-intensive mathematics operations.  The central innovation of the Blockchain is to discourage fraud, and to encourage its discovery, by means of the “proof of work” puzzle. Any miner must solve this puzzle in order to claim the reward for validating the block. Solving the puzzle is computationally hard, but validating its solution and the other contents of a block is computationally easy. This asymmetry in computational difficulty makes committing fraud so hard, compared to discovering it, that fraud becomes practically impossible. The result is to create a secure method of exchanging value (e.g., money, financial instruments, intellectual property, contracts) that do not depend on a single, trusted authority to manage and clear transactions.”



RAMESH et al. (JP 2018/181345 A). “To provide out-of-band verification for blockchain transactions. An example operation may include one or more of: receiving one or more transaction requests to complete one or more transactions; recording the one or more transaction requests in a blockchain; requesting one or more transaction confirmations from an out-of-band device to confirm the one or more transactions; and committing the one or more confirmed transactions to the blockchain.”

Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).











Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        

james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)